DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 8, 12 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez-Feliciano (20170075314), Perez hereinafter.
Regarding claim 1, Perez discloses a wearable device, comprising: a main body (120, ¶ [16], fig. 1); a display panel (160) over the main body (120) for displaying information; and a driving circuit (180) coupled to the display panel (160); wherein the driving circuit (180) is configured to control the display panel (160) to switch between: a transparent non-displaying state (State ON) in which the main body (120) is viewable by a user, and a displaying state (State O1) in which the information displayed is viewable by the user.
Regarding claim 3, Perez discloses that the main body (120) is a wrist watch (¶ [20], fig. 1).
claim 5, Perez discloses a light emitting assembly (774, ¶ [70], fig. 7), wherein the light emitting assembly (774) includes a light source, and the light source is configured to illuminate the display panel (760).
Regarding claim 6, Perez discloses that the light emitting assembly (774) further comprises a light guiding structure (784, ¶ [70], fig. 7) having a light incident surface; the light source is configured to emit light into the light guiding structure (784) through the light incident surface; and the light guiding structure (784) is located at an edge of the display panel (760) and is configured to guide the light emitted by the light source to illuminate the display panel (760).
Regarding claim 8, Perez discloses that the display panel (160) is a field sequential liquid crystal display panel (160), and the liquid crystal is a polymer-stabilized liquid crystal (¶ [51]).
Regarding claim 12, Perez discloses that the light source comprises two light emitting devices (CCFTs, fig. 8) disposed facing away from each other.
Regarding claim 19, Perez discloses that the display panel (160) comprises signal lines that are transparent wires; or the display panel (160) is a touch sensitive display panel (160) (¶ [40]).
Regarding claim 20, Perez discloses a method for controlling a wearable device, wherein the wearable device comprises: a main body (120, ¶ [16], fig. 1); a display panel (160) over the main body (120) for displaying information; and a driving circuit (180) coupled to the display panel (160), wherein the method comprises: controlling the display panel (160) to switch between: a transparent non-displaying state (State ON) in 1) in which the information displayed is viewable by the user.

Allowable Subject Matter
Claims 2, 4, 7, 9-11 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if at least one the limitations indicated below where included in the base claim.
Regarding claim 2, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 2, and specifically comprising the limitation directed to the displaying state further comprises: a non-backlighted displaying state in which the information is displayed in black-and-white; and a backlighted displaying state in which the information is displayed with color.
Regarding claim 4, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 4, and specifically comprising the limitation directed to the display panel comprises: a first region for displaying the information in the displaying state; and a second region that remains transparent in the displaying state.
Regarding claim 7, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 7, and specifically comprising the limitation directed to the light guiding structure surrounds an outer edge of the display panel.
Regarding claim 9, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 9, and specifically comprising the 
Regarding claims 10-11, the claims are allowable for the reasons given in claim 9 because of their dependency status from claim 9.
Regarding claim 13, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 13, and specifically comprising the limitation directed to a heat dissipation layer is disposed between the two light emitting devices.
Regarding claim 14, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 14, and specifically comprising the limitation directed to the light guiding structure comprises at least one protrusion; the light incident surface is a surface of the at least one protrusion; and the light source is in proximity to the light incident surface.
Regarding claim 15, the claim is allowable for the reasons given in claim 14 because of its dependency status from claim 14.
Regarding claim 16, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 16, and specifically comprising the limitation directed to the light source comprises a ring light strip and an optical film layer; the light incident surface is a surface of the light guiding structure distal to the display panel; the ring light strip is disposed in proximity to the light incident surface of the light guiding structure and surrounds the display panel; and the optical film layer is disposed between the ring light strip and the display panel.

Regarding claim 18, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 18, and specifically comprising the limitation directed to the light guiding structure has a corresponding shape of square or rectangular and has four sides facing the display panel; and two of the four sides of the light guiding structure facing the display panel that are symmetrically disposed are light emitting surfaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOSE M DIAZ/           Examiner, Art Unit 2879            

/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879